Case: 19-60462      Document: 00515625319         Page: 1    Date Filed: 11/03/2020




              United States Court of Appeals
                   for the Fifth Circuit
                                                                 United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                  No. 19-60462
                                                                 November 3, 2020
                                Summary Calendar
                                                                   Lyle W. Cayce
                                                                        Clerk
   David Alberto Zavaleta Mejia,

                                                                          Petitioner,

                                       versus

   William P. Barr, U.S. Attorney General,

                                                                       Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A216 074 509


   Before JOLLY, ELROD, and GRAVES, Circuit Judges.
   Per Curiam:*
          David Alberto Zavaleta Mejia, a native and citizen of El Salvador,
   petitions for review of an order of the Board of Immigration Appeals (BIA)
   that dismissed his appeal from the denial of his application for withholding of
   removal and for protection under the Convention Against Torture (CAT)


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-60462      Document: 00515625319            Page: 2    Date Filed: 11/03/2020




                                      No. 19-60462


   and denied his motion to remand the proceeding to consider his eligibility for
   cancellation of removal. On appeal, he presents claims that pertain only to
   the denial of his motion for remand. Therefore, he has abandoned any
   challenge to the BIA’s determinations as to his requests for withholding of
   removal and protection under CAT. See Soadjede v. Ashcroft, 324 F.3d 830,
   833 (5th Cir. 2003).
          We review the denial of a motion for remand under the same highly
   deferential abuse-of-discretion standard that applies to a motion to reopen.
   See Milat v. Holder, 755 F.3d 354, 365 (5th Cir. 2014). The BIA’s decision
   will be upheld as long as it is not capricious, racially invidious, utterly without
   foundation in the evidence, or otherwise so irrational that it is arbitrary. Zhao
   v. Gonzales, 404 F.3d 295, 304 (5th Cir. 2005).
          Relying on Pereira v. Sessions, 138 S. Ct. 2105 (2018), Zavaleta Mejia
   argues that service of his notice to appear did not end his continuous physical
   presence in the United States because that notice did not specify the date and
   time of his initial removal hearing. He contends that Pereira did not establish
   that a later-issued notice of hearing may perfect the notice to appear and end
   a noncitizen’s period of continuous presence. Zavaleta Mejia argues that the
   BIA, which relied on its decision in Matter of Mendoza-Hernandez, 27 I. & N.
   Dec. 520 (BIA 2019), wrongly decided that his motion for remand should be
   denied because he was ineligible for cancellation of removal under 8 U.S.C.
   § 1229b(b)(1).
          After Pereira, we have held, consistent with Mendoza-Hernandez, that
   a notice to appear is perfected, and an alien’s continuous physical presence
   ends, when he receives all required information, even if the information is set
   forth in more than one document. Yanez-Pena v. Barr, 952 F.3d 239, 241, 245
   (5th Cir. 2020), petition for cert. filed (U.S. Apr. 6, 2020) (No. 19-1208);
   see also Pierre-Paul v. Barr, 930 F.3d 684, 690 (5th Cir. 2019), cert. denied, 140




                                           2
Case: 19-60462     Document: 00515625319           Page: 3   Date Filed: 11/03/2020




                                    No. 19-60462


   S. Ct. 2718 (2020). Zavaleta Mejia therefore was not eligible for cancellation
   of removal. His notice to appear was perfected, and his period of continuous
   physical presence ended, when the immigration court mailed a hearing notice
   to him that contained the required information. See Yanez-Pena, 952 F.3d at
   241, 245-46. The service of the notice of hearing was done within 10 years of
   his entry into the United States. See 8 U.S.C. § 1229b(b)(1).
          Therefore, the BIA did not abuse its discretion by denying the motion
   to remand. See Yanez-Pena, 952 F.3d at 245-46; Milat, 755 F.3d at 365. The
   petition for review is DENIED.




                                         3